COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                  NO. 2-08-052-CR


JEFFERY SCOTT BATEMAN                                              APPELLANT


                                             V.

THE STATE OF TEXAS                                                      STATE

                                          ----------

           FROM THE 213 TH DISTRICT COURT OF TARRANT COUNTY



               MEMORANDUM OPINION 1 AND JUDGMENT

                                          ----------

      We have considered “Appellant’s Motion To Withdraw Appeal.”           The

motion complies with rule 42.2(a) of the rules of appellate procedure. T EX. R.

A PP. P. 42.2(a). No decision of this court having been delivered before we

received this motion, we grant the motion and dismiss the appeal. See id.; T EX.

R. A PP. P. 43.2(f).

                                                       PER CURIAM


PANEL D:       MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.

DO NOT PUBLISH
T EX. R. A PP. P. 47.2(b)


      1
          … See T EX. R. A PP. P. 47.4.
DELIVERED: May 22, 2008